TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-05-00485-CR



                   Vicki Jeannine Knight aka Vicki Jean Knight, Appellant

                                                  v.

                                   The State of Texas, Appellee




             FROM THE COUNTY COURT AT LAW NO. 7 OF TRAVIS COUNTY
            NO. 675117, HONORABLE WILLIAM E. BENDER, JUDGE PRESIDING



                             MEMORANDUM OPINION


               The trial court found appellant Vicki Jeannine Knight guilty of theft and assessed

punishment at 180 days’ incarceration and a $2000 fine. See Tex. Pen. Code Ann. § 31.03(a), (e)(3)

(West Supp. 2005). The court suspended imposition of sentence and placed appellant on community

supervision.

               Appellant represents herself on appeal. A reporter’s record was not requested and,

after appellant was given notice and an opportunity to cure, the appeal was submitted for decision

without a reporter’s record. See Tex. R. App. P. 37.3(c)(1). Appellant did not file a brief or respond

to this Court’s notices. See Tex. R. App. P. 38.8(b)(4). We have examined the record before us and

find no fundamental error that should be considered in the interest of justice.
              The judgment of conviction is affirmed.




                                           __________________________________________

                                           David Puryear, Justice

Before Justices B. A. Smith, Puryear and Waldrop

Affirmed

Filed: May 5, 2006

Do Not Publish




                                              2